EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TAKASHI SAITO on 08/17/2021, and approval email dated 08/18/2021.

The application has been amended as follows: 

1. (Currently Amended) An imaging system comprising:
an image sensor; and
a double-band pass filter that is arranged on a path of an incident light entering the image sensor and transmits light in a first wavelength region and light in a second wavelength region, the second wavelength region being in a visible light region and the first wavelength region being in a near-infrared light region, wherein:
the image sensor includes:
a substrate, light detection cells, each of the light detection cells, in operation, receiving a part of the incident light and outputting an electrical signal in accordance with a light receiving amount, a first filter that faces a first light detection cell included in the 
a second filter that faces a second light detection cell included in the light detection cells and selectively transmits light in at least a part of the second wavelength region, each of the light detection cells includes:
a photoelectric converter including two electrodes and a photoelectric conversion film disposed between two electrodes, a signal accumulator disposed inside the substrate, an electrical connection between the signal accumulator and one of the two electrodes of the photoelectric converter, and
a charge detection circuit that surrounds the electrical connection and that includes a transistor and a metal wire, 
the image sensor includes a wiring layer disposed above the substrate and between the photoelectric converter and the substrate, 
the electrical connection and the metal wire are disposed in the wiring layer, 
the photoelectric conversion film is an organic photoelectric conversion film, 
the photoelectric conversion film is continuously formed among the light detection cells, and
the photoelectric conversion film has a photoelectric conversion characteristic for converting light into electric signals in the first wavelength region and the second wavelength region.

Allowable Subject Matter
Claims 1-3, 5, 8-9, and 11-12 are allowed.
the prior art does not disclose or suggest a “photoelectric conversion film is an organic photoelectric conversion film”, that is continuous, and “the photoelectric conversion film is continuously formed among the light detection cells, and the photoelectric conversion film has a photoelectric conversion characteristic for converting light into electric in the first wavelength region and the second wavelength region” and where “the second wavelength region being in a visible light region and the first wavelength region being in a near-infrared light region”, along with the other narrow and detailed arrangement. Therefore, the invention is considered novel and patentable.
                                                                                                                                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Alison Slater/Primary Examiner, Art Unit 2487